United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Camden, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aumiller Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-277
Issued: March 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2012 appellant, through his attorney, filed a timely appeal from a
May 31, 2012 nonmerit decision denying his request for reconsideration. As OWCP’s most
recent merit decision was issued on April 12, 2011, the Board lacks jurisdiction to review the
merits of this case.1 Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits under 5 U.S.C. § 8128(a).

1

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 3, 2011 appellant, a 42-year-old mail handler, filed an occupational disease
claim alleging that he felt discomfort in the shoulder and arm that he had used to carry his
mailbag for the past 18 years. He did not submit any evidence in support of his claim.
By decision dated April 12, 2011, OWCP denied appellant’s claim on the grounds that he
had failed to establish the fact of injury. The claims examiner stated that appellant had not
described the injury and had not submitted any factual or medical evidence to support his claim.
On March 22, 2012 appellant, through his representative, requested reconsideration.
Appellant submitted a March 20, 2012 report from Dr. Laura Ross, a Board-certified
osteopath, specializing in orthopedic surgery, who stated that she first treated appellant on
September 9, 2011 for neck and left arm pain, and subsequently examined him on October 28
and December 9, 2011. She noted that appellant had been carrying a 35-pound mailbag on his
left shoulder for the previous 19 years in his job as a mail carrier. Dr. Ross provided
examination findings, reviewed results of x-rays and magnetic resonance imaging scans and
diagnosed disc protrusion at C6-7, with C6 and C7 radiculopathy and exacerbation of mild
cervical spondylosis. She opined that, due to the type of work he performed, combined with his
history and his clinical and objective findings, appellant’s diagnosed conditions were directly
related to his described job duties.
By decision dated May 31, 2012, OWCP denied appellant’s reconsideration request on
the grounds that the evidence submitted did not warrant merit review. The claims examiner
found that Dr. Ross’ March 20, 2012 report was “of no relevance in determining the factual basis
of [appellant’s] claim,” and was immaterial to the issue to be resolved.
On appeal, counsel argues that Dr. Ross’ report constitutes new and relevant evidence
warranting merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provide that a claimant must
submit evidence or argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.3 To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
a claimant also must file his or her application for review within one year of the date of that
decision.4 Section 10.608(b) provides that, when an application for review of the merits of a
claim does not meet at least one of the three requirements enumerated under section

3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

2

10.606(b)(2), OWCP will deny the application for reconsideration without reopening the case for
a review on the merits.5
ANALYSIS
The Board finds that OWCP abused its discretion in denying appellant’s request for
reconsideration.
Appellant’s request for reconsideration neither alleged, nor demonstrated that OWCP
erroneously applied or interpreted a specific point of law. Additionally, he did not advance a
relevant legal argument not previously considered by OWCP. Consequently, appellant is not
entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2). A claimant may obtain a merit review of an OWCP
decision by submitting new and relevant evidence. The Board finds that appellant is entitled to
further review of the merits based on the third requirement under section 10.606(b)(2).
In its April 12, 2011 decision, OWCP denied appellant’s claim on the grounds that he had
failed to establish the fact of injury, indicating that appellant had not described the claimed injury
and had not submitted any factual or medical evidence to support his claim. On May 31, 2012
OWCP denied appellant’s reconsideration request, finding that Dr. Ross’ March 20, 2012 report
was of no relevance in determining the factual basis of appellant’s claim. The Board finds that
Dr. Ross’ report constitutes new and relevant evidence warranting merit review. Although the
report is obviously medical in nature, it addresses the factual basis of appellant’s claim. Dr. Ross
related the history of the injury, as reported by appellant, noting that he had been carrying a 35pound mailbag on his left shoulder for the previous 19 years in his job as a mail carrier. Based
on appellant’s representations and objective medical evidence, Dr. Ross opined that these work
activities were the cause of his diagnosed disc protrusion, radiculopathy and exacerbation of mild
cervical spondylosis. The Board also notes that the April 12, 2011 denial decision was based in
part on the fact that appellant had not submitted any factual or medical evidence to support his
claim. Therefore, the submission of Dr. Ross’ report was responsive and relevant to the
April 12, 2011 decision.
The Board finds that OWCP abused its discretion in denying appellant’s request for
reconsideration. Therefore, the case will be remanded to OWCP for a merit review of the claim.
Following this and such other development as deemed necessary, OWCP shall issue an
appropriate decision.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits under 5 U.S.C. § 8128(a).

5

Id. at § 10.608(b). See also T.E., Docket No. 07-2227 (issued March 19, 2008).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 31, 2012 is set aside and the case is remanded for further
proceedings consistent with the decision of the Board.
Issued: March 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

